DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 10-20 are cancelled. 

Allowable Subject Matter  
Claims 1-9 are allowable. 


Regarding claim 1:
		Sakiumura et al (US20150235703) discloses a content addressable memory (CAM) circuit comprising(FIG 3): a  magnetic tunnel junction (MTJ) element having a pinned layer coupled  to a first read transistor controlled by a first search line(FIG 3; [0033] Rj coupled to first read transistor M1 coupled to a first search line SL), and having a spin hall effect (SHE) layer coupled in a first configuration across complemented write inputs (FIG 3-4; [0037] Rj comprising a spin hall effect coupled PL across complemented write inputs BL and /BL); 

 a bias transistor configured to connect a bias voltage to drain terminals of the first read transistor and the second read transistor (FIG 3; M5 connected drain terminals of M1 and M2 to a bias voltage Vb); and a voltage keeper element that couples the drain terminals to a match indicator line (FIG 3; M6 couples drain terminals of M1 and M2 to a match line ML).
 Yabuuchi et al (US20180340978) FIG 2 & 4; [0052] discloses a pre-charge circuit for pre-charge the corresponding match line ML according to a predetermined voltage e.g., VDD). 
Taniguchi et al (US20100188891 FIG 1-2; 17B [0092] Ta material and [0254] tungsten material in CAM devices).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a first spin-orbit torque (SOT) magnetic tunnel junction (MTJ) element having a pinned layer coupled to a first read transistor controlled by a first search line, and having a spin hall effect (SHE) layer coupled in a first configuration across complemented write inputs; a second SOT MTJ element having a pinned layer coupled to a second read transistor controlled by a second search line, and having a SHE layer comprising a spin-hall metal (SHM). Claims 2-9 are allowed because of their dependency to the allowed base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827